As filed with the Securities and Exchange Commission on December15, 2015 Registration No.: 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ARMCO METALS HOLDINGS, INC. ( Exact name of registrant as specified in its charter ) Nevada 26-0491904 ( State or other jurisdiction of incorporation or organization ) (I. R. S. Employer Identification No. ) 1mpheltt Blvd #230 , San Mateo CA ( Address of Principal Executive Offices
